


110 HJ 12 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 12
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2007
			Mr. Murtha introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States authorizing the Congress to prohibit the physical
		  desecration of the flag of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				—
					The Congress shall have power to prohibit
				the physical desecration of the flag of the United
				States.
					.
		
